Appeal of WILLIAM FRANTZE & CO., INC.William Frantze & Co. v. CommissionerDocket No. 147.United States Board of Tax Appeals1 B.T.A. 26; 1924 BTA LEXIS 273; October 24, 1924, decided Submitted October 17, 1924.  *273  The Board is without jurisdiction to consider an appeal filed after the lapse of 60 days from the date of mailing of the Commissioner's notice of deficiency.  John T. Hartman, Esq., for the taxpayer.  Arthur H. Deibert, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  GRAUPNER *27  Before GRAUPNER, LANSDON, LITTLETON, and SMITH.  GRAUPNER: The Commissioner has moved to dismiss the appeal in this case on the ground that it was not filed within 60 days after the mailing of the Commissioner's notice of deficiency and that, therefore, the Board is without jurisdiction.  The record discloses that the petition did not arrive at the office of the Board of Tax Appeals for filing until the sixty-third day after the date of the Commissioner's deficiency notice.  The petition was deposited in the United States mail at New Orleans, La., on a date which does not appear from any of the papers on file but which the taxpayer contends was in time to expect the delivery of the petition at the office of the Board of Tax Appeals within the 60 days.  The 60 days expired on Friday, September 5, but the appeal was not delivered through*274  the mails until Monday, September 8 - the sixty-third day.  This case comes within the rule laid down by this Board in its decisions in the , and the , and on the authority of those cases the appeal is dismissed.